


Exhibit 10.2
UNITED NATURAL FOODS, INC.
Terms and Conditions of Grant of Non-Statutory Stock Options to Employee
2012 Equity Incentive Plan


These Terms and Conditions of Grant of Non-Statutory Stock Options to Employee
(these “Terms and Conditions”), shall apply to the grant by United Natural
Foods, Inc., a Delaware corporation (the “Company”), to the Participant of an
award of Options, pursuant to the Company's 2012 Equity Incentive Plan (as
amended from time to time, the “Plan”). Except in the preceding sentence and
where the context otherwise requires, the term “Company” shall include the
Company and all present and future Subsidiaries. All capitalized terms that are
used in these Terms and Conditions without definition shall have the meanings
set forth in the Plan.
1.Definitions.


(a)Award Agreement has the meaning set forth in Section 2 of these Terms and
Conditions.


(b)Communication of Award means the communication delivered by an authorized
representative of the Company to the Participant identifying that an Award has
been granted together with the details of the award (including the identity of
the Participant, the Grant Date, the number of Options that were awarded to the
Participant, and the Option Price per Share) set forth in the Award summary
portion of the online award acceptance process used in connection with
electronic administration of Awards under the Plan.


(c)Expiration Date means the tenth anniversary of the Grant Date.


(d)Grant Date means the date on which the Options were granted as set forth in
the Communication of Award.


(e)Option means the option to purchase any one Share of the Company's common
stock, par value $0.01 per share, from the Company during the period commencing
on the Grant Date and ending on the Expiration Date at the Option Price Per
Share.


(f)Option Price per Share means the Option Price per Share set forth in the
Communication of Award.


(g)Participant, solely for purposes of the Award Agreement, means the individual
identified in the Communication of Award.


2.Grant of Options. Effective on the Grant Date and subject to the provisions of
the Plan and these Terms and Conditions, the Company has granted to the
Participant the number of Options set forth in the Communication of Award. The
information contained in the Communication of Award with respect to the
Participant and the Options is incorporated herein by reference and together
with these Terms and Conditions shall constitute an Award Agreement (the “Award
Agreement”) for purposes of the Plan. By accepting the award of Options and
acknowledging these Terms and Conditions, the Participant agrees to be bound by
the provisions of the Plan and these Terms and Conditions with respect to the
Options. Acceptance of the award of Options and acknowledgment of these Terms
and Conditions may be made in a writing signed




--------------------------------------------------------------------------------




by the Participant and delivered to the Company or through the online award
acceptance process used in connection with electronic administration of awards
under the Plan. The Options are not intended to qualify as incentive stock
options within the meaning of Section 422 of the Code.


3.Exercise of Option and Provisions for Termination.


(a)Vesting Schedule. The Options shall vest with respect to twenty-five percent
(25%) of the Shares subject to the Options on the first anniversary of the Grant
Date and with respect to an additional twenty-five percent (25%) of such Shares
on each succeeding anniversary of the Grant Date so as to be completely vested
on the fourth anniversary of the Grant Date, conditioned on each such date on
the Participant maintaining continuous employment with (or other
service-providing capacity with) the Company since the Grant Date. Except as
otherwise provided in these Terms and Conditions, the Options may not be
exercised at any time on or after the Expiration Date.


(b)Exercise Procedure. Subject to these Terms and Conditions, the Options shall
be exercised by the Participant's delivery of written notice of exercise to the
Treasurer of the Company, specifying the number of Shares to be purchased and
the purchase price to be paid therefor and accompanied by payment in full in
accordance with Section 4 of these Terms and Conditions. Such exercise shall be
effective upon receipt by the Treasurer of the Company of such written notice
together with payment in full of the Option Price per Share. The Participant may
purchase less than the number of Shares covered hereby, provided that no partial
exercise of the Options may be for any fractional share or for fewer than ten
whole Shares.


(c)Continued Employment Required. Except as otherwise provided in this Section
3, Options may not be exercised unless at the time of exercise the Participant
is, and has been at all times since the Grant Date (or if later, the date on
which the Participant first became an employee), employed by (or has other
service-providing capacity with) the Company. If the Options shall be assumed or
a new option substituted therefor in a transaction to which Section 424(a) of
the Code applies, employment by or service to such assuming or substituting
corporation shall be considered for all purposes of the Options to be employment
by or service to the Company.


(d)Exercise Period Upon Termination of Employment. If the Participant's
employment with or service to the Company or any Affiliate is terminated for any
reason, then, except as provided in paragraphs (e), (f), (g) and (h) below, the
Participant's right to exercise the Options shall terminate on the earlier to
occur of 90 days after such termination or the Expiration Date; provided that
unless otherwise determined by the Committee, the Options shall be exercisable
only to the extent that the Participant was entitled to exercise such Options on
the date of such termination. Notwithstanding the foregoing, if the Participant,
prior to the Expiration Date, materially violates the non-competition or
confidentiality provisions of any employment, confidentiality and nondisclosure,
or other agreement between the Participant and the Company, the right to
exercise the Options shall terminate immediately upon written notice to the
Participant from the Company describing such violation.


(e)Exercise Period Upon Death or Disability. If the Participant dies or suffers
a Disability prior to the Expiration Date while he or she is an employee of or
providing service to




--------------------------------------------------------------------------------




the Company, or if the Participant dies within 90 days after termination of the
Participant's employment with or service to the Company (other than as the
result of a discharge for Cause), the Options shall be exercisable at any time
on or before the earlier to occur of the date that is one year after such
termination or the Expiration Date, provided that the Options shall be
exercisable only to the extent that the Options were exercisable by the
Participant on the date of his or her death or Disability. Except as otherwise
indicated by the context, the term “Participant”, as used in these Terms and
Conditions, shall be deemed to include the estate of the Participant or any
Person who acquires the right to exercise the Options by bequest or inheritance
or otherwise by reason of the death of the Participant.


(f)Discharge for Cause. If, prior to the Expiration Date, the Participant's
employment with or service to the Company terminates as a result of Cause, the
right to exercise the Options shall terminate immediately upon such termination
of employment or service. The Participant's employment with or service to the
Company shall be considered to have been terminated for Cause if the Committee
determines, within 30 days after the Participant's termination of employment or
service, that discharge for Cause was warranted.


(g)Termination of Employment without Cause. If the Participant's employment with
or service to the Company or any Affiliate is terminated by the Company or such
Affiliate without Cause, all unvested Options shall become fully vested, and
thereafter the Participant may exercise all the unexercised Options in full at
any time within 90 days after such termination of employment or service.


(h)Termination of Employment after a Change in Control. Notwithstanding the
provisions of paragraphs (d), (e) (f) and (g) above, if, within twelve months
after the Company obtains actual knowledge that a Change in Control has
occurred, the Participant's employment with or service to the Company or any
Affiliate is terminated for any reason, all unvested Options shall become fully
vested, and thereafter the Participant may exercise all the unexercised Options
in full at any time within 90 days after such termination of employment or
service.


4.Payment of Purchase Price. The payment of the purchase price for Shares
purchased upon exercise of Options shall be made (i) in cash or cash
equivalents, (ii) at the discretion of the Committee, by transfer, either
actually or by attestation, of unencumbered Shares previously acquired by the
Participant valued at the Fair Market Value of such Shares on the date of
exercise of the Options (or the next succeeding trading date, if the exercise
date is not a trading date), together with any Withholding Taxes (as defined
below), (iii) by a combination of (i) or (ii), or (iv) by any other method
approved or accepted by the Committee in its sole discretion, including, if the
Committee so determines, (x) a cashless (broker-assisted) exercise that complies
with applicable laws or (y) withholding Shares (net-exercise) otherwise
deliverable to the Participant pursuant to the Option having an aggregate Fair
Market Value at the time of exercise equal to the total Option Price for the
number of Shares purchased, together with any applicable Withholding Taxes.




--------------------------------------------------------------------------------






5.Delivery of Shares; Compliance with Securities Laws, Etc.


(a)General. The Company shall, upon payment of the Option Price for the number
of Shares purchased and paid for, make prompt delivery of such Shares to the
Participant (whether by delivery of certificates or book entry), provided that
if any law or regulation requires the Company to take any action with respect to
such Shares before the issuance thereof, then the date of delivery of such
Shares shall be extended for the period necessary to complete such action.


(b)Listing, Qualification, Etc. The Options shall be subject to the requirement
that if, at any time, counsel to the Company shall determine that the listing,
registration or qualification of the Shares subject to the Award Agreement upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, or that the disclosure of non
public information or the satisfaction of any other condition is necessary as a
condition of, or in connection with, the issuance or purchase of Shares
hereunder, the Options may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval, disclosure or
satisfaction of such other condition shall have been effected or obtained on
terms acceptable to the Board of Directors of the Company. Nothing herein shall
be deemed to require the Company to apply for, effect or obtain such listing,
registration, qualification or disclosure, or to satisfy such other condition.


(c)Nontransferability of Option. Except as otherwise provided in the Plan, the
Options and the Award Agreement shall not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant, except
by will or the laws of descent and distribution. No transfer of the Options by
will or by laws of descent and distribution shall be effective to bind the
Company unless the Company has been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Options otherwise than as permitted by the Plan and this Award
Agreement shall, at the election of the Company, be null and void. Transfer of
the Options for value is not permitted under the Plan or this Award Agreement.


6.Rights as a Stockholder. The Participant shall have no rights as a stockholder
with respect to any Shares which may be purchased by exercise of the Options
(including, without limitation, voting rights and any rights to receive
dividends or non-cash distributions with respect to such Shares) unless and
until the Shares have been issued to Participant. No adjustment shall be made
for dividends or other rights for which the record date is prior to the date
such Shares are issued.


7.Withholding. The Company's obligation to deliver the Shares upon the exercise
of Options shall be subject to the Participant's satisfaction of any applicable
federal, state, and foreign withholding obligations or withholding taxes
(“Withholding Taxes”), including any employer minimum statutory withholding, and
the Participant shall pay the amount of any such Withholding Taxes to the
Company as set forth in this Section 7. The Participant may satisfy his or her
obligation to pay the Withholding Taxes by (i) making a cash payment to the
Company in an amount equal to the Withholding Taxes; (ii) having the Company
withhold Shares otherwise




--------------------------------------------------------------------------------




deliverable to the Participant in connection with the exercise of the Option; or
(iii) delivering to the Company shares of Common Stock already owned by the
Participant; provided that in the case of (ii) or (iii) the amount of such
Shares withheld or shares of Common Stock delivered shall not exceed the amount
necessary to satisfy the Withholding Taxes. The Participant acknowledges and
agrees that the Company has the right to deduct from compensation or other
amounts owing to the Participant an amount not to exceed the Withholding Taxes.


8.No Guarantee of Employment. Nothing in the Award Agreement or in the Plan
shall confer upon the Participant any right to continue in the employ of the
Company, or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge the Participant at
any time for any reason whatsoever, with or without Cause.


9.Amendment. Subject to the restrictions contained in the Plan, the Committee
may waive any conditions or rights under, amend any terms of or alter, suspend,
discontinue, cancel or terminate, the Award Agreement and the Options,
prospectively or retroactively in time (and in accordance with Section 409A of
the Code with regard to awards subject thereto); provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of the Participant or any
holder or beneficiary of the Options shall not to that extent be effective
without the consent of the Participant, holder or beneficiary. The Committee is
authorized to make equitable and proportionate adjustments in the terms and
conditions of, and the criteria included in, the Award Agreement and the Options
as set forth in the Plan.


10.Determinations by Committee. Except as otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or the Award Agreement shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons.


11.Provisions of the Plan. The Participant hereby acknowledges receipt of a copy
of the Plan with the Award Agreement and agrees to be bound by all the terms and
provisions of the Plan. The Award Agreement is governed by the terms of the
Plan, and in the case of any inconsistency between the Award Agreement and the
terms of the Plan, the terms of the Plan shall govern.


12.Notices. Any notice required or permitted to be given to the Participant
under the Award Agreement shall be in writing and shall be deemed effective upon
personal delivery or upon deposit in the United States mail with postage and
fees prepaid. Any notice or communication required or permitted to be given to
the Company under the Award Agreement shall be in writing and shall be deemed
effective only upon receipt by the Secretary of the Company at the Company's
principal office.


13.Waiver. The waiver by the Company of any provision of the Award Agreement at
any time or for any purpose shall not operate as or be construed to be a waiver
of the same or any other provision of the Award Agreement at any subsequent time
or for any other purpose.




--------------------------------------------------------------------------------






14.Governing Law. The validity, construction and effect of the Award Agreement
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.


15.Successors. The Award Agreement shall inure to the benefit of and be binding
upon any successor to the Company and shall inure to the benefit of the
Participant's legal representative. All obligations imposed upon the Participant
and all rights granted to the Company under the Award Agreement shall be binding
upon the Participant's heirs, executors, administrator and successors.


16.Electronic Communication. The Company may, in its sole discretion, decide to
deliver any document related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.










